Citation Nr: 0523330	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for a low 
back disability, to include degenerative disc disease, prior 
to November 3, 2004.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include degenerative disc disease, from 
November 3, 2004.  

3.  Entitlement to a rating in excess of 10 percent a left 
knee disability.

4.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

5.  Entitlement to a compensable rating for bilateral 
"trigger fingers".


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1996 to November 2000.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision by the Reno, Nevada, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, granted service connection and assigned a 10 
percent rating (effective from November 26, 2000, the day 
following the veteran's separation from service) for "low 
back pain."  In a June 2005 rating decision the RO granted 
an increased 20 percent rating for "low back pain with 
degenerative disc disease," effective from November 3, 2004 
(the date of VA outpatient treatment).  Thus, the matter of 
entitlement to an increased rating for a low back disability 
with degenerative disc disease became one involving 
"staged" ratings.  The issues have been characterized 
accordingly.

The April 2001 rating decision also granted service 
connection for left knee chondromalacia, rated 10 percent, 
and for pseudofolliculitis barbae, rated noncompensable, 
each.  The April 2001 rating decision denied service 
connection for a right knee disorder, hearing loss, and 
tinnitus.  A June 2005 rating decision granted service 
connection for a right knee disorder and for tinnitus; and in 
his August 2002 substantive appeal the veteran withdrew his 
hearing loss claim.  Thus, those matter are not before the 
Board.  The April 2001 rating decision also granted service 
connection for left knee surgical scars, and the veteran 
perfected an appeal as to the rating assigned.  The veteran 
withdrew the claim for an increased rating for left knee 
scars in December 2004.  See memorandum from representative.  





FINDINGS OF FACT

1.  Prior to June 11, 2002, the veteran's service connected 
low back disability was not shown to be manifested by 
symptoms more severe than slight limitation of motion or 
characteristic pain on motion.  

2.  From June 11, 2002 to November 3, 2004, the low back 
disability has been manifested by moderate (but no more than 
moderate) moderate limitation of lumbar motion, and no more 
than moderate disc disease; severe limitation of lumbar spine 
motion is not shown; severe intervertebral disc syndrome or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months is not shown; neurologic 
symptoms warranting a separate rating are not shown; forward 
flexion of the thoracolumbar spine to only 30 degrees or less 
is not shown; and ankylosis of the lumbar spine is not shown.

3.  From November 3, 2004, the service connected low back 
disability has been manifested by limitation of forward 
flexion to 30 degrees; ankylosis of the spine or 
incapacitating episodes of lumbar disc disease are not shown.

4.  Throughout the appeal period, the veteran's service-
connected left knee disability has been  manifested by 
subjective complaints of pain and instability, and 
limitations of flexion (even with pain/flare-ups considered) 
to no less than 110 degrees; extension is not limited, 
subluxation or instability is not clinically shown, and the 
knee is not ankylosed.

5.  Throughout the appeal period, the veteran's service-
connected pseudofolliculitis barbae is reasonably shown to be 
manifested by moderate, but not severe disfiguring scars of 
the face; two or three characteristics of disfigurement of 
the head, neck, or face are not shown; constant exudation or 
itching, extensive lesions, or marked disfigurement is not 
shown; the disorder does not affect 20 to 40 percent of the 
veteran's face; and systemic therapy such as corticosteroids 
or other immunosuppressive drugs have not been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  
6.  Throughout the appeal period, the veteran's service-
connected bilateral trigger finger disability has been 
manifested by complaints of pain, trouble gripping objects, 
and joint popping; loss of finger strength or motion is not 
shown.  


CONCLUSIONS OF LAW

1.  The veteran's service connected low back disability (to 
include degenerative disc disease warrants "staged" ratings 
of 10 percent prior to June 11, 2002, 20 percent from June 
11, 2002, and 40 percent from November 3, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Codes 5292, 5293, 5295 (2002), Codes 5237, 
5242, 5243 (2004).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Codes 5257, 5260, 5261 (2004).

4.  A 10 percent rating is warranted for pseudofolliculitis 
barbae.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Codes 
7800 and 7806 (effective prior to, and from, August 30, 
2002).

5.  A compensable rating is not warranted for the veteran's 
service connected bilateral "trigger fingers".  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Code 5024 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1)  that is necessary to substantiate 
the claim; (2)  that VA will seek to provide; (3)  that the 
claimant is expected to provide; and (4)  must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As noted, these claims are each based on disagreement with 
the initial rating assigned with a grant of service 
connection.  Consequently, notice on the "downstream" 
issues of increased initial ratings was properly provided via 
supplemental statements of the case (SSOCs), including in 
July 2002, October 2004, and June 2005.  See VAOPGCPREC 8-
2003.  The rating decision on appeal explained the basis for 
each initial rating assigned.  The SSOCs kept the veteran 
apprised of the criteria for rating the disabilities at 
issue, of what the evidence shows, and of the bases for the 
current ratings.  He was specifically advised to submit any 
evidence in his possession pertaining to his claims.  (See 
e.g., June 2005 SSOC at p. 9).   

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  A letter from a private chiropractor is 
also on file.  The veteran has been afforded VA examinations, 
most recently in 2005.  No pertinent records outstanding have 
been identified.  VA's duty to assist is also met.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

On January 2001 VA general medical examination the veteran 
gave a history of left knee "ACL" [anterior collateral 
ligament] repair during his period of service.  He complained 
of intermittent pain, aggravated by cold weather.  He also 
complained of knee popping, that he suffered from minor 
lesions associated with his pseudofolliculitis barbae, and of 
constant low back pain.  He further complained of popping in 
his hands, with flexion and extension.  Examination revealed 
that left knee collateral ligament laxity was within normal 
limits.  McMurry and Lachman testing was negative.  Neither 
effusion nor crepitus was shown.  Left medial joint line 
tenderness was noted.  Skin examination showed numerous 
follicular papules beneath the chin in the veteran's beard.  
Lumbar spine range of motion testing showed flexion to 100 
degrees, extension to 30 degrees, bilateral rotation to 90 
degrees, and bilateral lateral flexion to 30 degrees.  He was 
able to flex his fingers to the lower palmar crease, as well 
as fully extend his fingers.  There was no bony enlargement, 
redness, warmth, or tenderness to palpation of any joints of 
the hands.  The diagnoses included status post left knee 
lateral release, pseudofolliculitis barbae, left mid back 
myofascial pain, and trigger fingers.  X-rays showed no 
evidence of left knee fracture, subluxation, effusion, or 
dislocation; normal lumbar spine; and normal hands.  

A June 2001 VA outpatient treatment record shows a diagnosis 
of lumbar spine muscular spasms with arthralgia.  Lumbar 
spine X-rays were normal.  

An August 2001 VA outpatient treatment record notes 
complaints of chronic back pain and spasm in the left 
thoracic area.  A diagnosis was not provided.  

VA lumbar spine X-rays in September 2001 showed normal 
findings; no fracture, subluxation, or degenerative change 
was seen.  A VA X-ray report, also dated in September 2001, 
shows that no degenerative change was seen in the left knee.  

A February 2002 private electromyograph report indicates that 
there was no electrical evidence of lumbar radiculopathy or 
femoral neuropathy.  

On March 2002 VA "MRI" [magnetic resonance imaging] mild to 
moderate degenerative disc disease at L4-L5 and L5-S1 was 
diagnosed.  

A May 2002 VA rheumatoid consult report notes that 
examination of the veteran's hands revealed that they were 
puffy, but that there was no joint swelling or edema.  

On June 11, 2002 VA orthopedic examination the veteran 
complained of back spasms and radicular pain.  He added that 
he had left knee pain and a history of giving way without 
locking.  He denied knee swelling.  He added that while he 
had trouble grasping with his hands, bilateral wrist splints 
had proved helpful.  The veteran indicated that his face was 
constantly sore, and that though he used an electric razor 
his skin had a darker pigment in certain areas.  Examination 
showed lumbar motion of forward flexion to 70 degrees, 
hyperextension to 25 degrees, bilateral rotation to 40 
degrees, and lateral bending to 15 degrees.  Knee motion was: 
flexion to 110 degrees, and extension to 0 degrees, without 
hyperextension.  No gross abnormality was appreciated.  Hand 
examination showed negative Tinel's sign, and positive 
Finkelstein's sign on the right.  There was full range of 
motion of the wrists, and finger to finger maneuvers and 
thumb opposition were both within normal limits.  The 
veteran's facial skin showed darker pigment near the 
zygomatic arch, with some pitted scarring on the mandibular 
jaw.  The diagnoses included bilateral hand arthralgias.  

On June 2002 follow up evaluation there was normal range of 
lumbar motion, and lower extremity strength was 5/5.  Lumbar 
extension reduced symptoms.

A February 2004 letter reports private chiropractic 
examination in January 2004, when thoracolumbar motion 
studies showed flexion to 60 degrees, extension to 30 
degrees, bilateral lateral bending to 20 degrees, and 
bilateral rotation to 30 degrees.  Back spasms were noted.  

A March 2004 VA primary care scheduled visit note shows that 
the veteran was examined.  Moderate to severe lumbar 
paraspinal tenderness with spasm was noted.  Straight leg 
raising was positive on the right at approximately 20 
degrees.  Range of lumbar spine motion testing showed forward 
flexion to 60 degrees, extension to 30 degrees, and bilateral 
lateral bending to 20 degrees (all limited by pain).  The 
left knee showed crepitus but no effusion.  

A May 2004 VA lumbar spine MRI revealed no significant 
pathology, it was noted that there was some dehydration and 
desiccation of the L5-S1 disc with no herniation.  

On September 2004 VA "FEET" examination (showing that all 
claimed disorders were examined) the veteran complained of 
severe left knee pain, instability, and locking.  He added 
that he had constant low back pain, and needed to recline for 
two hours every day after work due to the pain.  He took 
Morphine to play softball.  He also noted that his 
pseudofolliculitis barbae required him to remove about 60 
hairs from his face with tweezers on a regular basis, and 
that he felt a constant burning feeling on his face.  

Examination showed the veteran was able to squat one-third of 
the way down.  There was no obvious laxity of left knee 
medial, collateral, or lateral collateral ligaments.  Left 
knee range of motion was 125 degrees of flexion and 0 degrees 
of extension.  Low back range of motion studies showed 
forward flexion to 70 degrees, extension to 0 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 30 
degrees, and bilateral lateral rotation to 35 degrees.  
Straight leg raising on the right side was positive; deep 
tendon reflexes were +1 for knee jerks and +0 for ankle 
jerks.  Skin examination revealed approximately 10 to 20 
papules on each side of the face, scattered across the beard 
zone where the veteran had shaven.  In the shaving zone, 10 
to 20 papules were noted on each side.  There were small 
papules, approximately 3 millimeters in diameter, and 
described as minimally disfiguring.  The diagnoses included 
left knee strain status post operative repair with 
"probable" degenerative joint disease of the left knee, 
lumbar strain with history of degenerative joint disease and 
sciatica, and pseudofolliculitis barbae.  Left knee X-rays 
included findings of postsurgical changes related to ACL 
reconstruction, otherwise unremarkable.  The examiner added 
that during flare-ups, the veteran's lumbar spine would be 10 
percent worse and his left knee would be 15 percent worse.  

On VA examination on November 3, 2004, the veteran complained 
of left knee and low back pain, with the back pain including 
intermittent right radiculopathy.  He added that his hands 
regularly locked up and caused significant pain.  Examination 
showed moderate to severe lumbar paraspinal tenderness with 
muscle spasm.  Forward flexion was limited to 30 degrees by 
pain, lateral flexion was limited to approximately 20 
degrees.  Straight leg raising was positive on the right.  
The left knee revealed postoperative changes with significant 
crepitus and laxity.  There was minimal effusion.  The 
diagnoses included pseudofolliculitis barbae, status post 
(times 2) left knee injury, and lumbar strain (with 
significant lumbar disc disease, spasm, severe chronic pain 
and reduced function).  

On April 2005 VA examination the veteran complained of 
constant low back pain and of mid-back spasms.  He indicated 
that he needed to lay down for one hour every day at work 
during lunchtime to relieve the pain.  He mentioned that he 
could lift 50 pounds about twice a day.  Regarding his 
fingers, he mentioned that the pain was diffuse with a 
continuous sensation of popping when he tried to grip 
something.  The popping was mostly in the metacarpophalangeal 
joints.  He indicated that when he held a one-inch file he 
got pain in his hand and the hand would lock up.  Concerning 
his left knee, he indicated that he had constant pain and 
that the knee gave way.  He related that his 
pseudofolliculitis barbae was manifested by his having to 
pull hairs (3 to 5) from his beard on a daily basis.  He felt 
that these "holes" in his beard were disfiguring.  The 
problem became more problematic when he shaved.

Examination of the low back revealed no obvious low back 
spasm.  There was moderate tenderness in the L5-S1 region, 
with some moderate tenderness to palpation in the mid-back 
region.  Range of motion studies showed forward flexion to 40 
degrees (with pain) and to 60 degrees (which provoked right 
leg symptoms).  Bilateral lateral flexion was to 15 degrees, 
bilateral lateral rotation was to 35 degrees (both with 
pain).  Straight leg raising was negative.  Normal 
sensations, reflexes, and strength were noted in the legs.  
The hands showed intact sensation in the fingers, with 
somewhat decreased sensation in the index finger and long 
finger compared to the ring finger.  Hand grip was intact.  
Bilateral extensor hallucis brevis was intact, and normal 
finger strength was reported.  No obvious triggering of the 
fingers was shown.  There was full range of motion of the 
fingers.  With full flexion of the fingers, or when the 
veteran made a tight grip, a popping and cracking sensation 
of the metacarpophalangeal joints was detected.  It was 
unclear what caused this sensation.  Mild hand tendonitis was 
considered a possible cause.  Left knee range of motion was 
110 degrees of flexion and 0 degrees of extension; there was 
crepitus with knee movement.  No obvious laxity was shown.  
No atrophy was shown, and there was mild pain with 
manipulation.  There was a patchy loss of beard in an 
irregular pattern.  Color photographs are of record.  The 
examiner estimated that 30 to 40 percent of the beard was 
affected by patchy loss or decrease of hair follicles on the 
face bilaterally.  A few small bumps consistent with 
pseudofolliculitis barbae on the left angle of the mouth was 
noted.  There was no tenderness.  The diagnoses included, in 
pertinent part, lumbar strain, left knee chondromalcia 
(status post operative repair), pseudofolliculitis barbae, 
and bilateral hand strain (with probable volar hand 
tendonitis).  The examiner commented that during periods of 
aggravation with repetitive use the veteran's lumbar spine, 
hand strains, and left knee disorders would all worsen by 10 
percent.  Pain would be the major cause of this increase.  He 
added that "De[L]uca" factors were pertinent as well, 
adding 10 percent to the low back, and bilateral hand strain 
disorders, and 15 percent to the left knee disorder.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the veteran's appeals were pending at the time of 
various rating criteria revisions, he is entitled to 
consideration under the revised criteria from their 
respective effective dates.  

38 C.F.R. § 4.71a, Code 5293 (in effect prior to September 
23, 2002) provided a 10 percent rating for mild 
intervertebral disc syndrome, and a 20 percent rating for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent rating required severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The pre-September 26, 2003 rating criteria included Codes 
5292 and 5295.  Code 5292 provided a 10 percent rating when 
lumbar spine motion limitation was slight, a 20 percent 
rating when moderate and a 40 percent rating when severe.  
Under Code 5295, for lumbosacral strain, a 10 percent rating 
was assigned when there was characteristic pain on motion.  A 
20 percent rating was assigned when there was muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
assigned for severe strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Code 5293 was revised effective September 23, 2002.  That 
revision provided that intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  An evaluation of 10 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; an evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
an evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  Note 
(3) provides:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include Code 5243, which 
provides that intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is rated with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 10 percent rating requires forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent of height.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  Note 2. following  the General Rating Formula.

The veteran's service connected left knee disorder 
(chondromalacia) has been rated by analogy to the criteria 
for rating impairment of the tibia and fibula (Code 5262).  
Code 5262 provides that a 10 percent evaluation is assignable 
for impairment of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  When impairment of the tibia and fibula is 
manifested by malunion with marked knee or ankle disability, 
a 30 percent evaluation is assigned.  Nonunion, with loose 
motion requiring a brace, is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, by the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X- ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.

Limitation of motion of the knee is rated under Code 5260 
(for limitation of flexion), with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating) or under Code 5261 
(for limitation of extension), with limitation to 45 degrees 
warranting a 50 percent rating; limitation to 30 degrees 
warranting a 40 percent rating; limitation to 20 degrees 
warranting a 30 percent rating; limitation to 15 degrees 
warranting a 20 percent rating; limitation to 10 degrees 
warranting a 10 percent rating; and limitation to 0 degrees 
warranting a 0 percent rating.  38 C.F.R. § 4.71a.  Normal 
ranges of knee motion are zero degrees extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's pseudofolliculitis barbae has been rated, by 
analogy (see 38 C.F.R. § 4.20), pursuant to Code 7806.  See 
38 C.F.R. § 4.118.  The regulations governing ratings of skin 
disorders were amended during the course of this appeal, 
effective August 30, 2002.  A review of the record 
demonstrates that the RO considered the old and new criteria, 
and that the veteran was made aware of the changes.  See July 
2002 SOC and June 2005 SSOC.  

Under the prior criteria, Code 7806 provided a zero percent 
rating for slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating contemplated a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplated a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplated a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.

Under the revised Code 7806 criteria, a zero percent rating 
is warranted for dermatitis or eczema that is less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and, no more than topical therapy was 
required during the past 12-month period.  A 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The pseudofolliculitis barbae may also be rated by analogy to 
38 C.F.R. § 4.118, Code 7800 (for disfigurement of the head, 
face or neck).  Code 7800 was also revised effective August 
30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  

The prior rating criteria provided a 0 percent rating for 
slight disfiguring scars of the head, face or neck, a 10 
percent rating for moderate, disfiguring scars of the head 
face, or neck, a 30 percent rating for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, and a 50 percent rating if 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800.

The revised rating criteria provide a 10 percent rating if 
there is one characteristic of disfigurement, a 30 percent 
rating if there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature of paired set of 
features, or with two or three characteristics of 
disfigurement, a 50 percent rating if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement, and an 80 percent 
rating with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Code 7800.

There are eight characteristics of disfigurement which are 
listed in the regulations as (1)  scar 5 or more inches in 
length, (2)  scar at least one-quarter inch wide at widest 
part, (3)  surface contour of scar elevated or depressed on 
palpation, (4)  scar adherent to underlying tissue, (5)  scar 
hypo or hyper-pigmented in an area exceeding six square 
inches, (6)  skin texture abnormal in an area exceeding six 
square inches, (7)  underlying soft tissue missing in an area 
exceeding six square inches, (8)  skin indurated and 
inflexible in an area exceeding six square inches.  Id.  

The veteran's service-connected bilateral trigger fingers 
disorder has been rated under Code 5024.  See 38 C.F.R. 
§ 4.71a.  Code 5024, provides that tenosynovitis is to be 
rated on the basis of limitation of motion of the affected 
part.  Here, the affected parts are the veteran's fingers.  
The Board also observes that service connection is in effect 
for bilateral carpal tunnel syndrome (which is separately 
rated, and symptoms of which may not be considered in rating 
the finger disability).  

The criteria for rating limitations of finger motion were 
also revised, effective August 26, 2002.  The veteran was not 
notified of these revisions.  However, as limitation of 
motion of the fingers is not shown in this case, the veteran 
is not prejudiced by not being so notified.  

Under the revised rating criteria for the fingers, the 
following rules, in pertinent part, are observed in 
classifying the severity of limitation of motion:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(5)  If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

The revised rating criteria also provide ratings for 
limitation of motion of fingers.  Codes 5229 and 5230.  As 
none of the veteran's fingers are shown to have limited 
motion, further discussion is not necessary.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Because the instant appeals are from the initial ratings 
assigned with the respective grants of service connection, 
the possibility of "staged" ratings for separate periods 
during the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The RO has assigned staged ratings for the veteran's lumbar 
spine disorder, and both stages are on appeal.  However, the 
remaining disorders are shown to have remained essentially 
unchanged in severity throughout the appeal period, and do 
not warrant staged ratings.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Low Back Disability

As noted, the veteran's service connected low back disability 
has been assigned "staged" ratings of 10 percent prior to 
November 3, 2004 and 20 percent from that date.  On 
longitudinal review of the evidence pertaining to the 
veteran's low back disability, the Board finds that a re-
formulation of the "stages" of the initial rating is 
indicated.  

Prior to June 11, 2002, the evidence did not show disability 
greater than slight limitation of lumbar motion or 
characteristic pain on motion, nor was there evidence of more 
than mild disc disease.  See VA examination report of January 
2001.  Consequently, a rating in excess of 10 percent was not 
warranted.  Examination on June 11, 2002 revealed essentially 
moderate (but not severe) loss of lumbar spine motion, nor 
more than moderate disc disease.  Severe lumbosacral strain 
was not shown.  Consequently, a 20 percent (but no higher) 
rating is warranted from June 11, 2002.  

On VA examination on November 3, 2004 (but not earlier), 
range of motion studies revealed limitation of lumbar spine 
motion to 30 degrees.  Under the General Rating Formula for 
Diseases and Injuries of the Spine (which became effective 
September 26, 2003) such limitation of motion warrants a 40 
percent rating.  Accordingly, a 40 percent rating is 
warranted from November 3, 2004.  [Notably, a more recent 
April 2005 examination showed limitation approximating that 
found in November 2004.]

A rating in excess of 40 percent would require ankylosis of 
the spine or incapacitating episodes with a total duration of 
at least 6 weeks in the past year.  Here, neither ankylosis 
nor incapacitating episodes are shown or alleged.  
Consequently, a rating in excess of 40 percent is not 
warranted.  

Left Knee

The Board notes at the outset that the symptoms of the 
veteran's service-connected left knee disorder have remained 
fairly consistent throughout the appeal period, and that 
"staged ratings" are not warranted.  A rating in excess of 
10 percent is not warranted under any of the alternative 
criteria for rating the veteran's service-connected left knee 
disability.  To warrant the next higher, 20 percent, rating 
for limitation of motion, there must be either flexion 
limitation to 30 degrees (Code 5260) or extension limitation 
to 15 degrees (Code 5261). Neither is shown, even 
contemplating the April 2005 examiner's comments concerning 
additional loss of motion upon taking DeLuca considerations 
into account.  In fact, on examination in April 2005 
extension was normal (0 degrees) and flexion was to 110 
degrees (the greatest limitation shown).  There is also no 
competent (medical) evidence of recurrent subluxation or 
lateral instability.  Therefore, a rating in excess of 10 
percent under Code 5257 is not warranted.  The RO has rated 
this disability under Code 5262 (for malunion of tibia/fibula 
with slight knee disability).  A higher rating under this 
code would require malunion with moderate knee disability.  
Here, there is no malunion of either the tibia or fibula.  
The impairment shown does not warrant a rating in excess of 
10 percent under any applicable criteria.  The preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.

Pseudofolliculitis Barbae

The Board finds at the outset that the symptoms of the 
veteran's service-connected skin disorder have remained 
fairly consistent throughout the appeal period, and that 
"staged ratings" are not warranted.  The disability picture 
presented by the veteran's pseudofollicultis barbea 
disability reasonably warrants a 10 percent rating under the 
"old" (pre - August 30, 2002) Code 7800.  The veteran has 
been informed of the "revised" criteria.  See October 2004 
SSOC.  The skin disorder has consistently (through 
examinations in 2002, 2004, and 2005) been manifested by 
symptoms that may reasonably be characterized as moderate, 
disfiguring scars of the face. 

A rating in excess of 10 percent is not warranted, as there 
is no evidence of severe disfiguring scars (Code 7800 before 
August 30, 2002) or visable or palpable tissue loss or two or 
three characteristics of disfigurement (Code 7800 from August 
30, 2002).  Likewise, there is no exudation or itching, 
constant, extensive lesions, or marked disfigurement (Code 
7806 before August 30, 2002); nor is 20 to 40 percent of the 
exposed area affected, nor is systemic therapy such as 
corticosteroids or other immunosuppressive drugs shown to 
have been required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period (Code 
7806 from August 30, 2002).  

Bilateral Trigger Fingers

The symptoms of the veteran's service-connected bilateral 
"trigger fingers" disability have remained fairly 
consistent throughout the appeal period.  "Staged ratings" 
are not warranted.  The evidence does not provide a factual 
basis for a compensable rating for this disability.  To 
warrant a compensable rating for finger disability, there 
must be demonstrated limitation of motion/function.  See 
38 C.F.R. §§ 4.71a, Code 5229, 4.31.  VA examinations in 
January 2001, June 2002, and April 2005 showed none.  
Significantly, carpal tunnel syndrome is also service-
connected, and separately rated (10 percent for each hand).  
Impairment which was the basis for those ratings may not be 
considered in rating the "trigger finger" entity.  
Incidentally, VA examination in June 2005 found no obvious 
triggering of the fingers.  


ORDER

Staged ratings of 10 percent prior to June 11, 2002, 20 
percent from June 11, 2002 until November 3, 2004, and 40 
percent from November 3, 2004 are granted for the veteran's 
service connected low back disability, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 10 percent for the veteran's service 
connected left knee disability is denied.  

A 10 percent rating is granted for pseudofolliculitis barbae, 
subject to the regulations governing payment of monetary 
awards.

A compensable rating for bilateral trigger fingers is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


